DETAILED ACTION
This communication is responsive to the application and amended claim set filed May 26, 2020.  Claims 1-9 are currently pending.
Claim 2 is REJECTED under 35 USC 112, but otherwise contains allowable subject matter.
Claims 1 and 3-9 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/JP2018/047983, filed December 26, 2018, which claims priority to JP 2017-249788, JP 2017-249799, and JP 2017-252094, each filed December 26, 2017; JP 2018-240389, JP 2018-240394, and JP 2018-240392, each filed December 22, 2018; and JP 2018-243125, JP 2018-243115, and JP 2018-243118, each filed December 26, 2018.Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, it is not clear how the polypropylene film “is used” in a capacitor.  Used how?
Allowable Subject Matter
Claims 1 and 3-9 are allowed.  Claim 2 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims contain allowable subject matter in view of the closest prior art reference, Kadono et al. (JP 2016-188360).  Kadono teaches a capacitor comprising a biaxially-stretched polypropylene film with rough surfaces.  (Abstract; claims 4 and 6; paras. [0043], [0046], [0030]-[0032], [0056]-[0064].)  However, Kadono is silent as to the degree of roughness of the polypropylene film’s surfaces, particularly the Svk and Spk values.  As Applicant points out in its Specification (as filed) at paragraph [0115], the Svk and Spk values are controlled by a number of parameters, including the composition of the polypropylene resin (e.g., additives, relative amounts of different propylene polymers, and characteristics of the individual polymers comprising the resin, including MWD, copolymers, and stereoregularity), as well as production parameters (e.g., stretch ratios and methods of stretching, including stretch temperatures and draw ratios and amounts).  Kadono teaches a method of making a polypropylene film that is similar to that of the present claims, particularly production parameters.  However, not all of the parameters are substantially identical, especially the composition of the polypropylene resin (i.e., three polypropylenes of the present application versus two of Kadono).  While it is certainly possible that the polypropylene resin film of Kadono possesses the claimed Svk and Spk values, there is no teaching or suggestion indicating that the property would necessarily or inherently be present, and one of ordinary skill in the art would not necessarily conclude that it is present.  For that reason, the present claims contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763